Citation Nr: 1628561	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  12-34 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to a higher initial rating for melanoma (38 U.S.C.A. § 1151), rated as 100 percent disabling prior to September 1, 2012, and 80 percent disabling thereafter. 
 
2. Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from November 1973 to January 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In the March 2010 rating decision, the RO granted compensation for melanoma under 38 U.S.C.A. § 1151 (West 2014) as 100 percent disabling, effective December 3, 2009.  In the June 2012 rating decision, the RO decreased the Veteran's disability rating for melanoma to 80 percent, effective September 1, 2012, and denied entitlement to TDIU.

In February 2015, the Board denied restoration of a total schedular rating for melanoma, and remanded the issues of entitlement to a higher initial rating for melanoma and TDIU for further development.  The claims are now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary.  


FINDINGS OF FACT

1.  For the period from December 3, 2009, to September 1, 2012, the Veteran experienced regular recurrences of skin cancer that required topical treatment and surgery.  

2.  From September 1, 2012, no active melanoma was reported; there was Fitzpatrick type II skin with moderate dermatoheliosis; multiple hyperpigmented macules on the head and neck area consistent with solar lentigos measuring between one and three millimeters in diameter; some stuck-on appearing papules noted on the trunk; a well-healed scar on the right cheek, jawline, and neck area from previous cervical rotation flap; and some of the scars near the ear in a contraction phase of wound.

3.  The Veteran is service-connected for melanoma, rated as 80 percent disabling; her combined disability rating is 80 percent.

4.  The Veteran's service-connected disability does not preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial permanent 100 percent disability rating from December 3, 2009, to September 1, 2012, and for a rating in excess of 80 percent from September 1, 2012, for service-connected melanoma (38 U.S.C.A. § 1151) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, Part 4, including § 4.118, Diagnostic Codes (DCs) 7800 and 7833 (2015). 

2.  The criteria for a TDIU due to service-connected disability are not met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on December 9, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment and post-service treatment records.  In addition, the Veteran was afforded a VA examination in June 2012 to assess the severity of her melanoma and her ability to secure or follow a substantially gainful occupation.

In its February 2015 remand, the Board instructed the AOJ to obtain and associate additional private treatment records from the Mayo Clinic regarding the Veteran's melanoma.  In April 2015, the AOJ requested that the Veteran complete and return a VA Form 21-4142 and 21-4142a to obtain treatment records on her behalf.  The Veteran did not respond to this request.  The AOJ issued a supplemental statement of the case in June 2015.

Therefore, with regard to the claims, the AOJ substantially complied with all of the Board's pertinent February 2015 remand instructions.  The Board notes that "the duty to assist is not always a one-way street.  If a veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the Veteran's claim of increased initial rating for melanoma and TDIU.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Compensation for melanoma under 38 U.S.C.A. § 1151 (West 2014) was awarded in the March 2010 rating decision on appeal.  An initial 100 percent evaluation was assigned effective December 3, 2009, but as there was a likelihood of improvement in the Veteran's disability, the assignment of a 100 percent rating was not considered permanent.  The Veteran disagreed with the assignment of a temporary 100 percent evaluation and initiated the current appeal.  In June 2012, Veteran's melanoma was reduced from 100 percent to 80 percent disabling, effective September 1, 2012.  The Veteran disagreed with the reduction of her disability rating and contended that a permanent 100 percent evaluation was warranted as there was a constant threat melanoma could reoccur.

Melanoma is evaluated under DC 7833, which provides that residuals of malignant melanoma are rated as scars; disfigurement of the head, face, or neck; or impairment of function under the appropriate body system.  If skin malignancy required therapy that is comparable to that used for systemic malignancies, such as systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100 percent evaluation will be assigned from the date of onset of the treatment and will continue with a mandatory VA examination six months following the completion of the treatment.  Any change in evaluation based upon that or subsequent examination will be subject to the provisions of 38 C.F.R. § 3.105(e) (2015).  If there is no local recurrence or metastasis, evaluation will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100 percent evaluation do not apply.  38 C.F.R. § 4.118, DC 7833 (2015). 

Other than periods of active disease with the assignment of 100 percent ratings, the Veteran's metastatic melanoma has been rated as 80 percent disabling based on residuals as noted above.  Such residuals are the scars resulting from the excision of the melanomas rated under 38 C.F.R. § 4.118, DC 7800.  Under this criteria, an 80 percent rating is warranted for head scars with visible or palpable tissue loss, and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

In the present case, the evidence establishes that prior to September 1, 2012, the Veteran experienced regular recurrences of skin cancer that required topical treatment and surgery.  Records from the Mayo Clinic dermatology clinic show that the Veteran underwent Mohs micrographic surgery on the right side of her neck, jawline, and cheek in April 2011 and October 2011 to remove recurrent malignant melanoma.  The skin was also treated with topical Aldara cream.  The October 2011 surgery showed extensive subclinical involvement with the entire right side of the neck, cheek, and jawline.  However, there was no evidence of an invasive component of the cancer, and she was advised to follow up with skin examinations on a regular basis every 6 months. 

After October 2011, the record does not contain any evidence of a recurrence of melanoma.  A January 2012 dermatological examination at the Mayo Clinic showed that the Veteran had healed nicely from the October 2011 surgery, and that there was no sign of recurrence of malignant melanoma.  Furthermore, in a February 2012 letter, the Veteran's dermatologist noted that the Veteran did not require any post-operative radiation therapy or systemic chemotherapy.  While a March 2012 letter from the same doctor noted that the Veteran had a higher chance of developing skin cancer again-either a recurrence of melanoma on her face/neck or somewhere else on her body-the only treatments she currently required were follow-up examinations and scouting biopsies.  The Board also notes that the Veteran has not alleged that she has experienced melanoma since October 2011; rather, she argues that a reduction from a 100 percent rating was improper as she is at risk of a recurrence.

A June 2012 VA examination report provided an opinion regarding the severity of the Veteran's service-connected melanoma.  The VA examiner reviewed the Veteran's claims file and concluded that she was not receiving any treatment for melanoma.  While she was monitored closely for a recurrence of cancer, there were no signs of such a recurrence.  

As an initial matter, the Board acknowledges the Veteran's contention that she should be awarded a permanent 100 percent rating for her melanoma because she is at a higher risk of developing skin cancer again.  However, the Board is bound by the applicable law and regulations.  DC 7833 clearly states that malignant melanoma will be rated as 100 percent disabling if it requires therapy that is comparable to that used for systemic malignancies, which will continue with a mandatory VA examination six months following the completion of the treatment.  Further, any change in evaluation based upon that or subsequent examination will be subject to the provisions of 38 C.F.R. § 3.105(e), which governs reduction in evaluation compensation claims.  As such, the Rating Criteria provides a temporary 100 percent disability rating until such time that the medical record shows an improvement in the Veteran's condition.  The Board does not have the authority, and there is no legal basis, to grant a permanent 100 percent disability for the Veteran's melanoma.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Further, the evidence of record shows that the Veteran has not experienced a recurrence of melanoma from September 1, 2012.  Indeed, treatment records show that she has not received any treatment for cancer since October 2011.  Although she was advised by her physician to report for skin examinations every six months, letters dated from February and March 2012 explain that this is because the Veteran is at an increased risk of recurrence.  Nevertheless, there have been no signs of a recurrence of melanoma.  

In addition, the Board notes that the rating of 80 percent disabling under DC 7800 is the maximum rating under the schedular criteria, and that DCs 7801 through 7805 for scars do not provide higher ratings.  While the Veteran may also be rated for impairment of function under the appropriate body system, the evidence of record does not show that she has any impairment of function due to her melanoma and residuals thereof. 

As such, the Board finds that an increased initial rating of a permanent 100 percent for melanoma from December 3, 2009, is not warranted.  Further, as the evidence does not show a recurrence of melanoma, a disability rating in excess of 80 percent for melanoma from September 1, 2012, is not warranted.  As the preponderance of the evidence is against the claims, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2015), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria specifically contemplate the Veteran's melanoma and residuals thereof.  The Veteran's melanoma was originally manifested by regular recurrences of skin cancer that required topical treatment and surgery, and subsequently by residual scars.  Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  Therefore, referral for extra-schedular consideration is not warranted.

IV. TDIU

The Veteran contends that she is unemployable due to her service-connected melanoma.  Specifically, the Veteran asserts that her service-connected melanoma and her nonservice-connected disabilities prevent her from working and running simple errands. 

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  38 C.F.R. § 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the Veteran from securing or following a substantially gainful occupation.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).

The Veteran is service-connected for melanoma and residuals, rated at 100 percent from December 3, 2009, to September 1, 2012; and rated at 80 percent from September 1, 2012.  Her total combined rating is 100 percent from December 3, 2009, to September 1, 2012; and 80 percent from September 1, 2012.  Accordingly, the Veteran meets the schedular criteria for a TDIU.  Id.  The remaining question is whether her service-connected disability alone precludes gainful employment for which her education and occupational experience would otherwise qualify her.

The evidence indicates that the Veteran was a housekeeper and has been unemployed since 1994; she reportedly completed 4 years of college, but had to leave due to stress and seizures.  Official service records reflect that she was a dental hygienist in service.  

A June 2012 VA examiner reviewed her claims file and noted that the Veteran was not receiving any current treatment for melanoma.  He observed that although she was monitored closely for a recurrence of cancer, there were no signs of such a recurrence.  The examiner also noted that none of the Veteran's past treatment should cause a long-term decrease to her functional status, and that she was able to maintain sedentary and physical labor when considering her melanoma only.  While the examiner also stated that the Veteran has adult cystic fibrosis with respiratory symptoms that may make physical labor difficult, and a documented cognitive disorder/memory impairment that may make any type of labor difficult, he remarked that he had not assessed these conditions.  

As a preliminary matter, the Board notes that TDIU may only be granted for service-connected disabilities.  As such, while the Veteran's other physical disabilities may prevent or contribute to her difficulties securing substantially gainful employment, the Board is bound to only consider the Veteran's service-connected melanoma in deciding the claim.  See 38 C.F.R. § 4.16.

Based on the evidence of record, the Board finds that a TDIU is not warranted.  While the Board acknowledges the Veteran's competent and credible statements that her melanoma and her other nonservice-connected physical disabilities prevent her from working, the Board finds that her statements are less probative than the medical opinion of record as to whether her service-connected disability, alone, precludes her from securing and following substantially gainful employment.  The evidence of record does not show that the Veteran is unable to secure substantially gainful employment.  To the contrary, the June 2012 VA examiner reviewed the Veteran's complete medical history and opined that her past treatment should not cause a long-term decrease to her functional statu,s and that she was able to maintain sedentary and physical labor.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for a TDIU.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 53 (1990).


ORDER

Entitlement to a higher initial rating for service-connected melanoma (38 U.S.C.A. § 1151), rated as 100 percent disabling prior to September 1, 2012, and 80 percent disabling thereafter, is denied. 
 
Entitlement to a TDIU is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


